              Case 3:18-cv-06582-WHA Document 78 Filed 01/04/19 Page 1 of 2



 1   Edward W. Swanson, SBN 159859
     ed@smllp.law
 2   Britt Evangelist, SBN 260457
 3   britt@smllp.law
     SWANSON & McNAMARA LLP
 4   300 Montgomery Street, Suite 1100
     San Francisco, California 94104
 5   Telephone: (415) 477-3800
 6   Facsimile: (415) 477-9010

 7   Attorneys for RACHO JORDANOV
 8
                                   UNITED STATES DISTRICT COURT
 9
                                  NORTHERN DISTRICT OF CALIFORNIA
10
                                       SAN FRANCISCO DIVISION
11
12
     GENENTECH, INC.,                                       Case No. 3:18-CV-06582-WHA
13
                     Plaintiff,                             NOTICE OF JOINDER AND JOINDER
14
                                                            OF DEFENDANT RACHO JORDANOV
15           v.                                             IN DEFENDANT JHL BIOTECH, INC.’S,
                                                            OPPOSITION TO PLAINTIFF
16   JHL BIOTECH, INC., XANTHE LAM, an                      GENENTECH, INC.’S MOTION FOR
     individual, ALLEN LAM, an individual,                  PRELIMINARY INJUNCTION
17   JAMES QUACH, an individual, RACHO
     JORDANOV, an individual, ROSE LIN, an                  Judge: Hon. William H. Alsup
18   individual, JOHN CHAN, an individual,                  Courtroom: 12 - 19th Floor
     and DOES 1-50,                                         Date: February 14, 2018
19   Defendants.
                                                            Time: 8:00 a.m.
20
                                                            Complaint Filed: October 29, 2018
21                                                          Trial Date: Not Set
22
23
24
25
     ///
26
27
28
                                                        1
     Defendant Racho Jordanov’s Joinder in JHL’s Opp. To Mtn. for Prelim. Inj.
     Case No. CV-18-06582-WHA
              Case 3:18-cv-06582-WHA Document 78 Filed 01/04/19 Page 2 of 2



 1           TO:     THE PARTIES IN THE ABOVE-CAPTIONED ACTION AND TO THE
                     CLERK OF THE COURT
 2   :
 3
             PLEASE TAKE NOTICE that on February 14, 2019 at 8:00 am, in the United States
 4
     District Court for the Northern District of California, San Francisco Courthouse, Courtroom 9,
 5
     located at 450 Golden Gate Avenue, San Francisco, California, 94102, Defendant Racho
 6
     Jordanov hereby joins in its entirety defendant JHL Biotech, Inc.’s Opposition to Plaintiff
 7
     Genentech, Inc.’s Motion For Preliminary Injunction.
 8
             This joinder is based upon the Notice of Joinder, the Declaration of Britt Evangelist filed
 9
     herewith, the pleadings and complete files and records in this action, and any additional material
10
     and arguments that may be considered by the Court at the hearing of these matters.
11
12
13   Dated: January 4, 2018

14                                                            /s/ Edward W. Swanson        .
                                                             Edward W. Swanson
15                                                           Britt Evangelist
16                                                           SWANSON & McNAMARA LLP
                                                             Attorneys for Defendant RACHO
17                                                           JORDANOV
18
19
20
21
22
23
24
25
26
27
28
                                                        2
     Defendant Racho Jordanov’s Joinder in JHL’s Opp. To Mtn. for Prelim. Inj.
     Case No. CV-18-06582-WHA
